Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, 11, 13, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (2019/0087009) hereinafter, Rao in view of Nanzer (2020/0319302), in view of Nanzer.

In regards to claim 1, Rao teaches a method comprising: receiving from a transceiver, at a processor of an electronic device, a radar signal,(abstract) the radar signal comprising a set of signal strength values across a range (fig. 3 range bins) of Doppler frequency shift values (velocity bins) and a range of time values ([0030-0035] from 2D FFT);  
	Rao fails to expressly teach using Doppler frequency shift values. 
	However, Nanzer teaches using Doppler frequency shift values [0024, 0036]. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Rao to further include Doppler frequency shift values as taught by Nanzer to Doppler frequency shift points to motion and less susibtible to degradation due to angular displacement [0036]
	Therefore, Rao in view of Nanzer teaches:
	extracting a time series of frequency features from the radar 
signal, wherein frequency features of the time series of frequency features 
comprise (fig. 4a-4e a (fig. 2 ) motion and freq and time) Nanzer determined Doppler frequency shift value for each time value of the range of time values ([0035];Rao [0041-0044] Nanzer)
	 identifying segments within the time series of frequency features [0041-0045] Nanzer and (fig. 4a and fig. 4b 132) Rao;  
	analyzing the segments to determine a start time for a classification engine (fig. 3 (324) Nanzer) (fig. 1 104) Rao); 
	 at the start time, analyzing, by the classification engine, at least one of a subset of the time series of frequency features or a subset of the radar signal to identify a control gesture (fig. 4b 130) Rao (fig. 4a-;  and
	 triggering a control input associated with the control gesture[0035-0038] Rao) (fig. 3 (336) [0023-033] Nanzer. 


In regards to claim 8, Rao teaches an apparatus, comprising (abstract): 
	a processor (fig. 15 (1150));  a transceiver (fig. 15 (1102/1104));  and 
	a memory containing instructions, which when executed by the processor, cause the apparatus to [0024-0029]: 
	receive from the transceiver at the processor, a radar signal, the radar signal comprising a set of signal strength values across a range [0030-0040]
	Rao fails to expressly teach using Doppler frequency shift values. 
	However, Nanzer teaches using Doppler frequency shift values [0024, 0036]. (fig. 4a-4e) Hz and time) Nanzer
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Rao to further include Doppler frequency shift values as taught by Nanzer to Doppler frequency shift points to motion and less susibtible to degradation due to angular displacement [0036]
	Therefore, Rao in view of Nanzer teaches: receive from the transceiver at the processor, a radar signal, the radar signal comprising a set of signal strength values across a range  [0030-0040] Rae of Doppler frequency shift values and a range of time values [0024, 0036]. (fig. 4a-4e) Hz and time) Nanzer, extract a time series of frequency features from the radar signal, (fig. 3 (324) Nanzer) (fig. 1 104) Rao);  wherein frequency features of the time series of frequency features comprise a determined Doppler frequency shift [0032-0045] Nanzer value for each time value of the range of time values, identify segments within the time series of frequency features,  [0035-0038] Rao) (fig. 3 (336) [0023-033] Nanzer.


In regards to claim 15, Rao teaches a non-transitory computer-readable medium, comprising instructions which (abstract), 
		when executed by a processor, cause an apparatus to: receive from a 
transceiver, at a processor of an electronic device, a radar signal, (fig. 15 (1150)) the radar signal comprising a set of signal strength values across a range [0026-0036]
	Rao fails to expressly teach using Doppler frequency shift values. 
	However, Nanzer teaches using Doppler frequency shift values [0024, 0036]. (fig. 4a-4e) Hz and time) Nanzer
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Rao to further include Doppler frequency shift values as taught by Nanzer to Doppler frequency shift points to motion and less susibtible to degradation due to angular displacement [0036] 
	Therefore, Rao in view of Nanzer teaches of Doppler frequency shift values and a range of time values [0030-0040] Rae, extract a time series of frequency features from the radar signal, wherein frequency features of the time series of frequency features comprise a(fig. 3 (324) Nanzer) (fig. 1 104) Rao);  determined Doppler  [0032-0045] Nanzer analyze the segments to determine a start time for a classification engine, at the start time, analyze, by the classification engine[0024, 0036]. (fig. 4a-4e) Hz and time) Nanzer, at least one of a subset of the time series of frequency features or a subset of the radar signal to identify a control gesture, and trigger a control input associated with the control gesture. [0035-0038] Rao) (fig. 3 (336) [0023-033] Nanzer.

In regards to claims 4, 11, and 18, Rao and Nanzer teach the method of claim 1, wherein identifying segments within the time series of frequency features comprises: detecting at least one of a peak satisfying a peak amplitude criterion (fig. 14 (292) (fig. 4b 132)) Rao  [0043-0052] (fig. 5f-5j) Nanzer) or a zero crossing satisfying a predefined amplitude criterion within the time series of frequency features 
In regards to claims 6,13, and 20, Rao and Nanzer teach the method of claim 4, further comprising whether the peak satisfying the peak amplitude criterion also satisfies at least one of a peak width or peak prominence criterion(fig. 14 (292) (fig. 4b 132)) Rao   [0043-0052] (fig. 5f-5j) Nanzer) peal prominence at least. 


Claims 7  and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (2019/0087009) hereinafter, Rao in view of Nanzer (2020/0319302), in view of Nanzer further in view of Udall et al (2020/0293116) hereinafter, Udall.

 
In regards to claims 7 and 14, Rao and Nanzer fail to teach the method of claim 1, wherein analyzing the segments to determine a start time for a classification engine comprises implementing multi-confidence level gesture detection. 
		However, Udall teaches wherein analyzing the segments to determine a start time for a classification engine comprises implementing multi-confidence level gesture detection. (fig. 8a (802-852) [016, 0069])
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Rao and Nanzer to further include wherein analyzing the segments to determine a start time for a classification engine comprises implementing multi-confidence level gesture detection as taught by Udall in order to make the radar “smart” [0005-010]

Allowable Subject Matter
Claims 2-3, 5, 9-10, 12, 16-17, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694